Citation Nr: 1750898	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for soft tissue sarcoma, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from May 1970 to April 1974. 
		
This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which reopened and denied a claim for entitlement to service connection for a low back disorder.  This matter also comes to the Board from an October 2013 rating decision of the VA RO in Milwaukee, Wisconsin which denied a claim for entitlement to service connection for soft tissue sarcoma.    

In a May 2013 substantive appeal, the Veteran requested a Travel Board hearing.  In a May 2016 letter, the Veteran's representative indicated the Veteran wished to withdraw his hearing request. 

The issues of entitlement to service connection for a low back disorder and soft tissue sarcoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was most recently finally denied in an August 1991 RO decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the August 1991 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1991 RO decision denying the Veteran's application to reopen a claim service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the aspect of the claim addressed (reopening) in this decision in granted.

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim of entitlement to service connection for a low back disorder was initially denied in a May 1974 RO rating decision.  The RO found that there was no current diagnosis of a low back disorder.  The Veteran did not appeal this decision.  

The Veteran filed an application to reopen a claim for service connection for a low back disorder in May 1991.  The RO denied reopening the claim in a letter dated in August 1991.  Again, the Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran, a July 2010 VA examination report, and VA and private treatment records.  The July 2010 VA examination included diagnoses of degenerative disc disease of the lumbar spine. 

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran has a current low back disorder.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for a low back disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back disorder; to this extent only, the appeal is granted.


REMAND

The Veteran asserts he has a back disorder incurred in or caused by active service.  Service treatment records include multiple complaints of back pain and physical profiles due to chronic low back pain.  An October 1973 separation examination is negative for complaints or diagnosis of a chronic back disorder.  The Veteran submitted a private opinion dated in February 2016 indicating the cause of the Veteran's back disorder was an in-service injury.  The Veteran underwent a VA examination in July 2010 for his service-connection claim.  The VA examiner determined that given that the separation examination was normal and the Veteran failed to complain of back pain from separation in the early 1980s until a 1992 motor vehicle accident, it was less likely as not that the Veteran's low back disorder was due to service and more likely that the Veteran's low back disorder was due to the aging process.  The Board finds this opinion inadequate as it misstates facts material to the Veteran's claim.  First, the examiner indicates that there are no post-service complaints of pain prior to the 1992 motor vehicle accident.  However, the claims file includes complaints of back pain in July 1975 and June 1981.  Additionally, the Board notes that the Veteran separated from service in 1974, not the early 1980s, and the Veteran's motor vehicle accident was in 1991, not 1992.  As there are inaccuracies in the VA examiner's opinion, the Board finds an additional VA examination and opinion is necessary. 

The Veteran also asserts service connection for soft tissue sarcoma is warranted.  The Board notes that although there are VA treatment records showing a diagnosis of sebaceous cysts on scalp, there is no current diagnosis of soft tissue sarcoma.  Nonetheless, the Veteran has indicated there are outstanding treatment records related to his claim.  As such, this claim will also be remanded in order to obtain any outstanding VA or private treatment records related to the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA and private medical care providers that have treated him for his claimed back disorder and sarcoma, to include any treatment at the time of the 1991 motor vehicle accident.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claims.

2.  After completing directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbar spine disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

For all identified lumbar spine disorders, the examiner must opine as to whether such disorder at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise caused by the Veteran's military service.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include his continuity of symptomatology, should be considered in giving any opinion.

3.  Thereafter, undertake any additional development and readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


